The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 12-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 are rejected because it appears to combine two different system constructs into a single claim.  Claim 1 will be described as the example, but claim 12 comprises the same issues.  In paragraph 42 of PGPUB 2017/0325783, herein representative of the original specification, it discusses the following “In some instances, for example, it is faster to resize or move the entire boundary. The system can copy the control points and connecting splines for the boundary shape from either of the key frames and allow the user to simply enlarge or contract the boundary size for the in-between frame without changing its shape. In some embodiments, the boundary can also be rotated and/or shifted to a new position without changing its size or shape.”  This is one possibility of the system may function, and is represented in claim 1 by the last three lines of the claim.  However, paragraph 43 of the PGPUB states “FIGS. 6A and 6B illustrate another interpolation method in accordance with an embodiment of the disclosed technology”, and these figures and the description that follows in paragraph both of these approaches are used.
Claims 4, 13-18 and 21-22 are rejected for being dependent upon either claims 1 or 12, thereby containing the same indefinite limitations as described above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klingensmith et al. (US Patent No. 6,381,350). 
Regarding claims 1 and 12, Klingensmith discloses “An intravascular ultrasound (IVUS) analysis system and method… which determines luminal and medial-adventitial boundaries of a blood vessel… To determine the luminal boundary of a vessel, a user selects boundary points on the image believed to be locations of the luminal boundary. A boundary contour is generated based on the boundary points… With the contour data, properties of the blood vessel are analyzed including determining the area of the lumen” (see Abstract).
Regarding the “transmitting” and “acquiring” steps of claim 1 (i.e., lines 3-5), Klingensmith teaches that “ultrasound data is acquired 30 by the IVUS system console 10 where the data is acquired radially within a vascular object by an ultrasonic device” (see column 4, lines 20-23).  This teaches that an intravascular imaging probe is acquiring ultrasound from within the patient.  Klingensmith teaches that “In a typical ultrasound imaging system, an ultrasonic transducer is attached to the end of a catheter that is carefully maneuvered through a patient's body to a point of interest such as within a blood vessel… Acoustic signals are transmitted during the scanning and see column 1, lines 20-30).
Regarding the “displaying” step of claim 1 (i.e., lines 6-7), Figure 11 illustrates a sequence of image frames.  “Six sequential image slices or frames 0-5 are shown. It is to be understood that these six exemplary frames are part of a large set of frames which may include hundreds of images obtained during an ultrasonic scan” (see column 8, lines 6-10).  
Regarding the “receiving user input” step of claim 1 (i.e., lines 8-12), Klingensmith teaches that “the user selects a starting frame and an ending frame from a series of sequential image frames in order to generate an initial contour model. In this case, frame 0 is selected as the starting frame and frame 5 as the ending frame” (see column 2, lines 11-15).  “With further reference to FIG. 11, the user selects a set of starting control points 1000 in the vicinity of the luminal boundary in the starting frame 0. The points are selected at locations where the user believes is the boundary. A set of end control points 1005 are similarly selected on the ending frame 5” (see column 8, lines 22-27).  As shown in Figure 14, “a three-dimensional surface contour of a lumen of a blood vessel is shown as determined from a set of final optimized contours obtained from the present invention” (see column 9, lines 6-9).  This makes it clear that an entire length of a blood vessel is being sector scanned, which means that the at least first and second image frames are acquired at different positions relative to the region of interest by moving the probe”, as claimed, since the probe would have to acquire image data from the far left side of the vessel shown in Figure 14, and continue to acquire image data all the way to the far right side of the vessel.  As such, the user selected starting frame and ending frame would be from different positions in the vessel, and from different points in time.
 Regarding the “automatically generating internal points” step of claim 1 (i.e., lines 13-14), Klingensmith teaches that “With further reference to FIG. 11, the user selects a set of starting control points 1000 in the vicinity of the luminal boundary in the starting frame 0. The points are selected at locations where the user believes is the boundary. A set of end control points 1005 are similarly selected on the ending frame 5. see column 8, lines 22-29).
Regarding the “automatically generating control points… in at least one intermediate image frame” step of claim 1 (i.e., lines 15-18) and the “interpolating” step of claim 1 (i.e., lines 19-22), Klingensmith teaches that “Based on the starting and ending initial contours, a contour is automatically generated for each intermediate frame 1-4 designated as contours 1011-1014, respectively. For example, the intermediate contours can be generated by interpolating between the initial contours of the starting frame 0 and ending frame 5.  Once initial luminal boundary contours are determined, they define three-dimensional surface data for the lumen within the segment of the vessel corresponding to the frames 0-5” (see column 8, lines 29-37).  Additionally, regarding the “interpolating” step, Klingensmith teaches that “the initial contours 1010-1015 shown in FIG. 12 are optimized” (see column 8, lines 38-39).
Regarding the “computing a boundary” step of claim 1 (i.e., lines 23-27), it is noted that the steps above all result in the ultrasound system of Klingensmith “computing a boundary of the anatomical structure in at least one of the first and second image frame from the user-selected control points, the internal points”.  It is noted that “the automatically generated control points” relate to the intermediate frames, and therefore play no role in “computing a boundary of the anatomical structure in at least one of the first and second image frame”.  Regarding “copy the boundary”, it is noted that Figure 13 illustrates the boundary having been replicated from the start frame (i.e., 1020) and end frame (i.e., 1025) across all intermediate frames (i.e., 1021-1024).

Regarding claims 4 and 16, it is noted that in Figures 11-13, only 2D image frames in which the anatomical structure is visible, for which a boundary is being determined, are displayed.
Regarding claims 17 and 18, Klingensmith teaches “The IVUS system console 10 is, for example, a C-VIS Clearview Imaging System and the transducer is a single element mechanically rotated ultrasonic device having at least a frequency of 20 MHz.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Klingensmith in view of Kramer et al. (US Patent Pub. No. 2004/0015081).
Klingensmith was described above with regard to claims 1 and 12.  While it is inherent that the blood vessels expand and contract in accordance with the beating of the heart (i.e., with the cardiac cycle), there is no teaching in Klingensmith related to the anatomical structure varying in size over the cardiac cycle and the processor displaying 2D image frames with a maximum and minimum size of the structure.
Kramer discloses a method and apparatus for quantification of cardiac wall motion asynchrony (see Title).  “Echocardiographic analysis system 150 includes an echocardiographic sensor 160, an echocardiographic machine 165… Medis Echo-CMS includes a border detection software allowing detection of endocardial border contours from each echocardiographic image frame of the digitized echocardiogram” (see paragraph 37; and note that Kramer’s “echocardiographic sensor 160” is an ultrasonic transducer that transmits and acquires ultrasound echo data, while “an echocardiographic machine 165” is an ultrasound imaging system).  In a brief description of the methods used by the system, Kramer states in paragraph 40:
In one embodiment, end-diastole is demarcated by the frame in which the mitral valve first begins to close, and end-systole is demarcated by the frame in which the mitral valve first begins to open. Wall motion contours, such as the one illustrated in FIG. 3A, are manually drawn in the first systolic and diastolic frames of each cardiac cycle, and the Medis Echo-CMS border detection software automatically generates intermediate frame contours.

It is known to those of ordinary skill in the art that end-systole is the lowest volume of blood in the ventricle at any point in the cardiac cycle and end-diastole corresponds to the point in the cardiac cycle at which the ventricle has filled to capacity.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system and methods of Klingensmith for measurement of the cardiac wall motion, in addition to the size of the blood vessels, since both systems and methods utilize the same techniques of designating start and end frames, defining anatomical boundaries in these start and end frames, and then interpolating the boundaries in the intermediate frames.  In doing so, the utility of Klingensmith is increased by expanding its ability to define boundaries beyond just blood vessels, thereby providing a system that evaluates the entire cardiovascular system.  Secondly, it would have been obvious to one of ordinary skill in the art to utilize a maximum expansion and a minimum expansion (or a maximum contraction) of the blood vessels (and/or ventricles as specifically taught by Kramer) when determining a specific start and end frame within the system and methods of Klingensmith, which is the explicit teaching of Kramer.


Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kristofferson et al. (US Patent Pub. No. 2007/0255136) in view of Murashita et al. (US Patent Pub. No. 2008/0114244).
Kristofferson discloses a method and system for measuring flow through a heart valve (see Title).  A “probe 10 may be moved, such as along a linear or arcuate path, while scanning a region of interest (ROI). At each linear or arcuate position, the probe 10 obtains scan planes 18. The scan planes 18 are collected for a thickness, such as from a group or set of adjacent scan planes 18. The scan planes 18 are stored in the memory 20, and then passed to a volume scan converter 42… The volume rendering processor 46 performs volume rendering upon the data slice. The output of the volume rendering processor 46 is passed to the video processor 50 and display 67” (see paragraph 19).  In other words, Kristofferson teaches to acquire ultrasound echo 
In step 204 (see Figure 3), “the operator uses the user interface 120 to define an effective region of interest (ROI) 252 around the structure or orifice of interest” (see paragraph 24).  “In step 206, the volume scan converter 42 extracts multiple parallel slices from ultrasound data selected by the ROI 252. By way of example, two, four or six parallel slices may be extracted and displayed, although the operator may select to have more or a different number of parallel slices extracted” (see paragraph 26).  “FIG. 5 illustrates multiple parallel slices extracted from the ROI 252” (see paragraph 27).
Regarding the “receiving manual input” and “generating a boundary” steps of claim 5, Kristofferson teaches that “In step 212, the operator may visually identify the smallest orifice on one of the first through sixth slices 268-278, which corresponds to the smallest flow jet area. In this example, the smallest flow jet area is the Vena Contracta” (see paragraph 31).  “By selecting at least two different time positions within the heart cycle, the structure of interest is automatically tracked on the slices over a portion or all of the cardiac cycle” (see paragraph 33).  “In step 220, the signal processor 116 calculates intermediate positions of the Vena Contracta by interpolating between the points identified for the first, next and/or subsequent time positions. This calculation thus provides an automatic tracking of the position of the Vena Contracta” (see paragraph 34; also see paragraph 35 as related to the instant application’s invention).
However, Kristofferson provides teachings specifically to outlining of the Vena Contracta and determining jet flow, rather than volume of a ROI.
Murashita teaches “An ultrasound diagnosis apparatus capable of extracting an object tissue within a living body with high precision… A row of reference cross sections is set with regard to volume data. The row of reference cross sections includes a see Abstract).  Figure 8 illustrates the general concept in which solid line rectangles relate to the manual tracing reference cross sections, while dashed line rectangles relate to the automatic tracing reference cross sections.  As seen here, the volume data comprises multiple 2D image frames and boundaries are drawn on the individual 2D image frames that together create the 3D image.  Additionally, Murashita explicitly teaches the use of delineating boundaries on the 2D image frames in order to ultimately determine the volume of the region of interest that is outlined.  For example, S110 of Figure 2 states “calculate volume”, while S111 of Figure 2 states “3D display extracted tissue and volume values”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the system and methods of Kristofferson (i.e., obtaining 3D volume data from a plurality of 2D ultrasound image frames, extract 2D image frames and delineate anatomical boundaries around a ROI) with the ultimate end result of determining volume of the outlined anatomical ROI, which is the end result of Murashita.  Although Kristofferson provides teachings specifically to outlining of the Vena Contracta, Kristofferson teaches “using the ultrasound data to calculate the Vena Contracta area or other identified structure within the heart over time… Therefore, as the size, shape and/or position of the orifice may change, the Vena Contracta can be automatically tracked and measured from multiple slices” (see paragraph 36).  In other words, Kirstofferson makes it clear that other structures of the heart may be of interest, and Murashita illustrates similar methods being used for a different anatomy of interest, with a different end result for that other anatomy (i.e., determination of volume).
Regarding claim 6, Figure 8 of Murashita illustrates the general concept in which solid line rectangles relate to the manual tracing reference cross sections, while dashed 
Regarding claim 11, it is noted that Figure 4 of Kristofferson illustrates a volumetric image of the heart (see numeral 250).  This volume illustrates the multiple different portions of the heart, and it is processed through video processor 50 (see Figure 2).  As such, the individual 3D images that make up this video image are representative of different portions of the heart, including cardiac walls, valves, etc., all from which the user defines the particular ROI for further processing.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kristofferson in view of Murashita as applied to claim 6 above, and further in view of Kawagishi et al. (US Patent Pub. No. 2011/0190633).
Kristofferson in combination with Murashita is described above with respect to claim 6.  While both of these references discuss interpolation methods, neither teaches the use of splines for interpolation.
Kawagishi teaches an image processing apparatus, ultrasonic diagnostic apparatus and image processing method (see Title) in which ROIs are set and determined for series of ultrasound image data (see Abstract).  Kawagishi teaches that an “interpolation method may be linear interpolation or higher-order interpolation represented by spline interpolation and Lagrange interpolation” (see paragraph 43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a higher-order interpolation such as a spline interpolation as a functional equivalent to linear interpolation, as taught by Kawagishi, within the context of ROI determination of cardiac features and to make such a change to the system and methods of the combination of Kristofferson in combination with Murashita, as such a change would have no unexpected results to those of ordinary skill in the art and would ultimately provide the same outcome of interpolating the ROIs amongst different image frames.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kristofferson in view of Murashita and Kawagishi as applied to claim 7 above, further Tsuyoshi (JP 4536419, machine translation of disclosure and claims previously provided).
Kristofferson in combination with Murashita and Kawagishi is described above with respect to claim 7.  While all of these references discuss interpolation, none provide explicit or obvious discussion of weighting by position or time of acquisition.
Tsuyoshi teaches an ultrasonic diagnostic device capable of easily setting a region of interest on dynamic images (see Problem to be Solved in the Abstract; as supplied in the IDS dated August 1, 2017).  More specifically, the system and methods of Tsuyoshi teach “a means 10 for interpolating and setting the position of the ROI of the plurality of frames between the two frames on the basis of the position of the ROI set in the two frames” (see Abstract; as supplied in the IDS dated August 1, 2017).  In paragraph 25, Tsuyoshi teaches that “the body movement using a moving image”, but also gives an alternative in which “a continuous image frame may be displayed on the image display unit 5 and the ROI of the start frame and the end frame may be set” (see paragraph 25 of the Examiner supplied machine translation).  This format is illustrated in Figure 4 of the document (see foreign reference as supplied in the IDS dated August 1, 2017).  In Tsuyoshi, the degree to which the ROIs are changed is based on a positional distance (i.e., separation of image frames), which is simultaneously a difference in time, from the start and the end image frame (see Figure 4(4) of Tsuyoshi and/or Figure 3(2)).  In other words, the interpolation for the image frame closest to each of the start and end image frames are changed the least (with respect to the ROI in the start/end image frames), while the image frames in the middle locations/timepoints are the most changed (as compared to the start/end image frames).  In other words, this is a weighting based on timepoint and position.
It would have been obvious to one of ordinary skill in the art at the time of the invention that for the interpolation of an image frame further from the manual delineated frames (i.e., position), a greater change would be required, whereas the next immediate frame would have less difference from the current frame.  This same obviousness would be true when a greater time difference exists between two frames.  As such, the interpolation of any of these references would result in the same outcome and specifically interpolating by applying weights, versus another interpolation scheme .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kristofferson in view of Murashita as applied to claim 5 above, and further in view of Kawagishi et al. (US Patent Pub. No. 2011/0190633).
Kristofferson in combination with Murashita is described above with respect to claim 5.  While bother of these references discuss the use of ultrasound, neither explicitly requires a particular frequency of the ultrasound.
Klingensmith discloses “An intravascular ultrasound (IVUS) analysis system and method… which determines luminal and medial-adventitial boundaries of a blood vessel… To determine the luminal boundary of a vessel, a user selects boundary points on the image believed to be locations of the luminal boundary. A boundary contour is generated based on the boundary points… With the contour data, properties of the blood vessel are analyzed including determining the area of the lumen” (see Abstract).  Klingensmith teaches “The IVUS system console 10 is, for example, a C-VIS Clearview Imaging System and the transducer is a single element mechanically rotated ultrasonic device having at least a frequency of 20 MHz.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to use ultrasound of at least 20 MHz in diagnostic imaging as a mere matter of design choice, there being no unexpected results to utilizing different ultrasonic frequencies.  In other words, those of ordinary skill in the art would understand the pros and cons of varying different ultrasonic frequencies and would utilize the most appropriate frequency for the application he/she requires.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kristofferson in view of Murashita as applied to claim 5 above, and further in view of Klingensmith.
Kristofferson in combination with Murashita is described above with respect to claim 5.  However, neither of these references explicitly describe “internal points along 
Klingensmith discloses “An intravascular ultrasound (IVUS) analysis system and method… which determines luminal and medial-adventitial boundaries of a blood vessel… To determine the luminal boundary of a vessel, a user selects boundary points on the image believed to be locations of the luminal boundary. A boundary contour is generated based on the boundary points… With the contour data, properties of the blood vessel are analyzed including determining the area of the lumen” (see Abstract).  Regarding the “automatically generating internal points” step of claim 1 (i.e., lines 13-14), Klingensmith teaches that “With further reference to FIG. 11, the user selects a set of starting control points 1000 in the vicinity of the luminal boundary in the starting frame 0. The points are selected at locations where the user believes is the boundary. A set of end control points 1005 are similarly selected on the ending frame 5. The control points are then interpolated to generate a starting initial contour 1010 and an ending initial contour 1015 as shown in FIG. 12” (see column 8, lines 22-29).  Regarding the “automatically generating control points… in at least one intermediate image frame” step of claim 1 (i.e., lines 15-18) and the “interpolating” step of claim 1 (i.e., lines 19-22), Klingensmith teaches that “Based on the starting and ending initial contours, a contour is automatically generated for each intermediate frame 1-4 designated as contours 1011-1014, respectively. For example, the intermediate contours can be generated by interpolating between the initial contours of the starting frame 0 and ending frame 5.  Once initial luminal boundary contours are determined, they define three-dimensional surface data for the lumen within the segment of the vessel corresponding to the frames 0-5” (see column 8, lines 29-37).  Additionally, regarding the “interpolating” step, Klingensmith teaches that “the initial contours 1010-1015 shown in FIG. 12 are optimized” (see column 8, lines 38-39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to connect the control points defined by the user on the first image and to use these in automatically generating boundaries in the subsequent images frames, as taught by Klingensmith, since Kristofferson teaches that only a single image frame needs to be defined by the user, but also provides the option of defining boundaries in internal points within the delineation process.

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Klingensmith in view of Murashita et al. (US Patent Pub. No. 2008/0114244).
Klingensmith was described above with regard to claim 1.  However, Klingensmith teaches to manual define the boundary in two frames only – the starting frame and the end frame.  As such, there is no teaching of a third frame used for manually defining the boundary.
Murashita teaches “An ultrasound diagnosis apparatus capable of extracting an object tissue within a living body with high precision… A row of reference cross sections is set with regard to volume data. The row of reference cross sections includes a plurality of manual tracing reference cross sections and the remaining sections, i.e. a plurality of automatic tracing reference cross sections. With regard to the manual tracing reference cross sections, manual tracing processing and automatic correction processing is applied. With regard to the automatic tracing reference cross sections, automatic generation processing and automatic correction processing for interpolation tracing lines is applied. Finally, the object tissue is extracted or the volume thereof is calculated based on a plurality of tracing lines” (see Abstract).  Figure 8 illustrates the general concept in which solid line rectangles relate to the manual tracing reference cross sections, while dashed line rectangles relate to the automatic tracing reference cross sections.  As can be seen, there is a first, second, third, fourth, etc. manual tracing reference cross sections.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the manual defining of boundaries within additional frames beyond just a first starting frame and a second ending frame, which is the method taught by Klingensmith, because the manual defining of the boundary within additional frames “enables improving the precision of specification or measurement of an object tissue without imposing a significant burden on a user” (see paragraph 7 of Murashita).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Klingensmith in view of Murashita as applied to claim21 above, further in view of Tsuyoshi (JP 4536419, machine translation of disclosure and claims previously provided).
Klingensmith in view of Murashita is described above with respect to claim 21.  While all of these references discuss interpolation, none provide explicit or obvious discussion of weighting by position or time of acquisition.
Tsuyoshi teaches an ultrasonic diagnostic device capable of easily setting a region of interest on dynamic images (see Problem to be Solved in the Abstract; as supplied in the IDS dated August 1, 2017).  More specifically, the system and methods of Tsuyoshi teach “a means 10 for interpolating and setting the position of the ROI of the plurality of frames between the two frames on the basis of the position of the ROI set in the two frames” (see Abstract; as supplied in the IDS dated August 1, 2017).  In paragraph 25, Tsuyoshi teaches that “the body movement using a moving image”, but also gives an alternative in which “a continuous image frame may be displayed on the image display unit 5 and the ROI of the start frame and the end frame may be set” (see paragraph 25 of the Examiner supplied machine translation).  This format is illustrated in Figure 4 of the document (see foreign reference as supplied in the IDS dated August 1, 2017).  In Tsuyoshi, the degree to which the ROIs are changed is based on a positional distance (i.e., separation of image frames), which is simultaneously a difference in time, from the start and the end image frame (see Figure 4(4) of Tsuyoshi and/or Figure 3(2)).  In other words, the interpolation for the image frame closest to each of the start and end image frames are changed the least (with respect to the ROI in the start/end image frames), while the image frames in the middle locations/timepoints are the most changed (as compared to the start/end image frames).  In other words, this is a weighting based on timepoint and position.
i.e., position), a greater change would be required, whereas the next immediate frame would have less difference from the current frame.  This same obviousness would be true when a greater time difference exists between two frames.  As such, the interpolation of any of these references would result in the same outcome and specifically interpolating by applying weights, versus another interpolation scheme would be functionally equivalent, resulting in an accurate outline of the anatomical boundary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799